Citation Nr: 1520406	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  07-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine, status post laminectomy, prior to March 25, 2011, and from May 1, 2011.

2.  Entitlement to an initial evaluation in excess of 20 percent for right labrum tear with cyst formation.

3.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2002 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs VA which granted service connection for the cervical spine (20 percent disabling), right shoulder (20 percent disabling), and migraine headaches disorders (10 percent disabling), all effective from September 2, 2004.  In March 2009, the Veteran testified at a Travel Board hearing at the RO before the undersigned on these issues.  A transcript is included in the claims file.  The Board remanded these claims for additional development in a June 2009 decision.  

In another June 2006 decision, the RO denied entitlement to a TDIU.  The Veteran filed a notice of disagreement with this decision, but no action was taken.  The Board remanded the claim in June 2009 for the issuance of a statement of the case (SOC).  An SOC was issued in January 2013, and the Veteran submitted a substantive appeal in February 2013.  The Veteran requested a hearing for his claim for a TDIU in the January 2013 substantive appeal; however, the Veteran failed to appear at his September 2013 Travel Board hearing.  The request is considered withdrawn. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2009 remand, the Board requested additional development to obtain private treatment records and records from the Social Security Administration (SSA), and that the AOJ issue a supplemental statement of the case (SSOC).  The RO obtained a copy of the Veteran's SSA records; however, in a July 2009 letter, the RO requested the Veteran authorize the RO to obtain private treatment records from Dr. Dugas.  During his March 2009 hearing, the Veteran testified he was receiving treatment from Dr. Danbrozio.  Considering there is some confusion whether the Veteran was requested to submit or authorize the RO to obtain the outstanding private treatment records for the doctor he was seeing, and the fact there are no treatment records since 2011 and no VA examinations for the Veteran's increased rating claims since March 2006, the Board finds an additional remand is necessary.  The Board notes further that the Veteran's representative in an April 2015 Informal Hearing Presentative has requested that the Board afford the Veteran examinations in order to determine the current severity of the service-connected disabilities at issue in this case.

The Board notes that the issue of entitlement to a TDIU is intertwined with the other claims on appeal and will be deferred until a final decision can be reached on those claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the service-connected disabilities on appeal since October 2011, to include Dr. Danbrozio.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Following completion of the above action, schedule the Veteran for appropriate VA examination(s) to ascertain the current severity and manifestations of his service-connected neck, right shoulder, and migraine disabilities.  

Additionally, the examiner should comment on the impact of the service-connected disabilities on the Veteran's ability to engage in substantially gainful employment, and must explain the rationale for all opinions offered.

Any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes.

3.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If any decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




